          Case MDL No. 2985 Document 1-2 Filed 12/31/20 Page 1 of 2




                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION




IN RE: APPLE INC. GAME APPS                                MDL Docket No. _____
LOSS RECOVERY ACT LITIGATION

                                SCHEDULE OF ACTIONS


         Case Caption                  Court            Civil Action            Judge
                                                             No.
1   Plaintiff:                  Northern District of   2:20-cv-01652   Judge Anna M. Manasco
                                Alabama, Southern
    Teresa Larsen, on behalf    Division
    of herself and all others
    similarly situated

    Defendant:

    Apple Inc.

2   Plaintiff:                  District of            3:20-cv-01595   Judge Victor A. Bolden
                                Connecticut
    Karen Workman, on
    behalf of herself and all
    others similarly situated

    Defendant:

    Apple Inc.

3   Plaintiff:                  Northern District of   5:20-cv-01320   Judge Mae A. D’Agostino
                                New York
    Frank Custodero, on                                                Magistrate Judge Andrew
    behalf of himself and all                                          T. Baxter
    others similarly situated

    Defendant:

    Apple Inc.
          Case MDL No. 2985 Document 1-2 Filed 12/31/20 Page 2 of 2




         Case Caption                  Court            Civil Action             Judge
                                                             No.
4   Plaintiff:                  Northern District of   1:20-cv-04326   Judge Thomas W. Thrash,
                                Georgia, Atlanta                       Jr.
    Vicki Payton, on behalf     Division
    of herself and all others
    similarly situated

    Defendant:

    Apple Inc.

5   Plaintiff:                  Western District of    2:20-cv-02773   Judge Thomas L. Parker
                                Tennessee, Western
    Rico Viglietti, on behalf   Division                               Magistrate Judge Annie T.
    of himself and all others                                          Christoff
    similarly situated

    Defendant:

    Apple Inc.

6   Plaintiff:                  Southern District of   3:20-cv-00434   Judge Michael J. Newman
                                Ohio, Western
    Sean McCloskey, on          Division
    behalf of himself and all
    others similarly situated

    Defendant:

    Apple Inc.




                                               2
